Title: Abigail Adams to John Adams, 3 June 1776
From: Adams, Abigail
To: Adams, John


     
      
       June 3. 1776
      
     
     I received by Mr. Church a few lines from you; I wish to hear from you every opportunity tho you say no more than that you are well. I feel concernd least your cloaths should go to rags having nobody to take any care of you in your long absence, and then you have not with you a proper change for the Seasons. However you must do the best you can. I have a suit of homespun for you whenever you return. I cannot avoid sometimes repineing that the gifts of fortune were not bestowed upon us, that I might have injoyed the happiness of spending my days with my Partner. But as it is, I think it my duty to attend with frugality and oeconomy to our own private affairs, and if I cannot add to our Little Substance yet see that it is not diminished. I should enjoy but little comfort in a state of Idleness, and uselessness. Here I can serve my partner, my family and myself, and injoy the Satisfaction of your serving your Country.
     I wish you would write me what I had best do with our House at Boston. I would advertise it if you think best. There are so many Houses torn to peices and so many others abused that I might stand a chance of Letting it perhaps as it is in so good repair.
     My Brother is desirous of Joining the Army again, but would chuse to be a field officer. I have mentiond him to some of the House and suppose he will be recommended to congress, for a commission. I hardly know where you will find Men to form the Regiments required. I begin to think population a very important Branch in the American Manufactorys.
     I enclose a List of Counsel. The House consists of more than 200 & 50 Members. Your former pupil Angier comes from Bridgwater, and 5 others. I hope they will proceed in Buisness with a little more Spirit than Heretofore. They are procuring two row Gallies, but when they will be finished I know not. I thought they were near done, but find to day they are not yet contracted for. All our Gentery are gone from Nantasket road except the commodore and one or two small craft.
     Every thing bears a very great price. The Merchant complains of the Farmer and the Farmer of the Merchant. Both are extravagant. Living is double what it was one year ago.
     I find you have licenced Tea but I am determined not to be a purchaser unless I can have it at Congress price, and in that article the venders pay no regard to congress, asking 10. 8. and the lowest is 7.6 per pound. I should like a little Green, but they say there is none to be had here; I only wish it for a medicine, as a relief to a nervious pain in my Head to which I am sometimes subject. Were it as plenty as ever I would not practice the use of it.
     Our Family are all well. It has been reported here that congress were going to remove 40 miles beyond Philadelphia. I gave no credit to the report, I heard no reason assignd for it. I had much rather they would come a hundred miles nearer here.
     
      Adieu—Yours.
     
    